                                Case 2:19-cv-00044-RFB-VCF Document 52 Filed 05/06/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                STANLEY K. ANTHORY,                               Case No. 2:19-cv-00044-RFB-VCF
                      16
                                                    Plaintiff,                    STIPULATION TO FILE MOTION
                      17                                                          FOR SANCTIONS
                                        v.
                      18                                                          Complaint filed: January 7, 2019
                                PIONEER/MAC, INC.,
                      19
                                                    Defendant.
                      20

                      21                Plaintiff Stanley K. Anthory and Defendant Pioneer/Mac, Inc. (“Pioneer”) (collectively,

                      22        the “Parties”), by and through their counsel of record, have agreed and stipulated to the following:
                      23
                                        1.      On April 20, 2020, the Court ordered Plaintiff to file a Motion for Sanctions by
                      24
                                May 7, 2020 [ECF Dkt. 46].
                      25
                                        2.      The Parties agree to extend time for Plaintiff to file a motion for sanctions until
                      26
                                after the Court's LR 1-1 hearing on May 15, for a time to be determined at the hearing.
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00044-RFB-VCF Document 52 Filed 05/06/20 Page 2 of 2



                                       3.      This stipulation is made in good faith, is not interposed for delay, and is not filed
                         1

                         2      for an improper purpose.

                         3             IT IS SO STIPULATED.
                                       Dated May 6, 2020
                         4
                                 KNEPPER & CLARK LLC                                   WRIGHT FINLAY & ZAK
                         5
                                 /s/ Miles N. Clark                                    /s/ Ramir M. Hernandez
                         6
                                 Matthew I. Knepper, Esq., SBN 12796                   Ramir M. Hernandez, Esq.
                         7       Miles N. Clark, Esq., SBN 13848                       Nevada Bar No. 13146
                                 5510 So. Fort Apache Rd, Suite 30                     Email: rhernandez@wrightlegal.net
                         8       Las Vegas, NV 89148
                                 Email: matthew.knepper@knepperclark.com               BERMAN & RABIN, P.A.
                         9       Email: miles.clark@knepperclark.com                   Benjamin N. Hutnick, Esq.
                      10                                                               (Admitted Pro Hac Vice)
                                 HAINES & KRIEGER, LLC                                 15280 Metcalf
                      11         George H. Haines, Esq., SBN 9411                      Overland Park, KS 66223
                                 8985 S. Eastern Avenue, Suite 350                     Email: bhutnick@bermanrabin.com
                      12         Las Vegas, NV 89123
                                 Email: ghaines@hainesandkrieger.com                   Counsel for Defendant
                      13
                                                                                       Pioneer Services, sued as Pioneer/Mac, Inc.
                                 Counsel for Plaintiff
                      14
                                             ORDER GRANTING STIPULATION TO EXTEND TIME FOR
                      15
                                                    PLAINTIFF TO FILE MOTION FOR SANCTIONS
                      16

                      17
                                IT IS SO ORDERED.
                      18
                                                                             _________________________________________
                      19                                                     UNITED STATES MAGISTRATE JUDGE

                      20                                                     DATED this 6th day of May, 2020.

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
